Martin (Harry C.), Judge.
Plaintiff gave notice of appeal on 5 September 1980. The record on appeal was filed in this Court on 10 February 1981, more than 150 days from the date notice of appeal was given, in violation of Rule 12(a) of the North Carolina Rules of Appellate Procedure. No extension of time within which to file the record on appeal was requested or granted by this Court. N.C.R. App. P. 27(c). The North Carolina Rules of Appellate Procedure are man-datpry. Pruitt v. Wood, 199 N.C. 788, 156 S.E. 126 (1930); In re Allen, 31 N.C. App. 597, 230 S.E. 2d 423 (1976). The appeal must be dismissed.
We also note that plaintiff and defendant failed to file the statement under oath required by N.C.G.S. 50A-9(a) in proceedings involving child custody.
Appeal dismissed.-
Judges MARTIN (Robert M.) and BECTON concur.